 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                             No. 2:18-cv-02818-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    ALBERT SMITH, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 1, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 5.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 6.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. To the extent it appears that Plaintiff may be

26   attempting to argue that he was not subject to the limitations of 28 U.S.C. § 1915(g) because he

27   was released from custody on March 1, 2018, he also states that he returned to custody on June

28   19, 2018. (ECF No. 6 at 1.) The complaint was filed on October 17, 2018 (ECF No. 1 at 7), and
                                                        1
 1   Plaintiff’s motion to proceed in forma pauperis reflects that he was still in custody on that date

 2   (ECF No. 2). Plaintiff was therefore in custody and subject to § 1915(g)’s limitations when he

 3   filed the complaint. Having carefully reviewed the entire file, the Court finds the findings and

 4   recommendations to be supported by the record and by proper analysis.

 5

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. The findings and recommendations filed November 1, 2018 (ECF No. 5), are adopted

 8   in full; and

 9           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied and he is ordered

10   to pay the entire $400.00 in required fees within thirty days or face dismissal of the case.

11

12   Dated: November 28, 2018

13

14

15
                                              Troy L. Nunley
16                                            United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
